Citation Nr: 0924916	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-09 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back disorder, 
to include as secondary to residuals, right inguinal hernia 
operation.

2.  Entitlement to service connection for right hip disorder, 
to include as secondary to residuals, right inguinal hernia 
operation.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk



INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's currently diagnosed low back disorder is related to 
military service or to a service-connected disability.

2.  The medical evidence of record does not show that the 
Veteran's currently diagnosed right hip disorder is related 
to military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in, or aggravated 
by, active military service, nor it is proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.03, 3.310 
(2008). 

2.  A right hip disorder was not incurred in, or aggravated 
by, active military service, nor it is proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.03, 3.310 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in November 2006 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination was provided to the Veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records show that he had a 
right inguinal hernia in April 1968.  Subsequently, service 
connection for residuals, right inguinal hernia operation 
disability was granted by a September 1999 rating decision.  
The Veteran's service treatment records are negative for any 
diagnosis of a low back or right hip disorder of any kind.

After separation from military service, an April 2006 private 
magnetic resonance imaging (MRI) report of the Veteran's 
lumbar spine stated the Veteran complained of "low back pain 
and right hip and leg pain for five years."  The diagnosis 
was "calcified disc protrusion L5-1."

An October 2006 private medical report stated that the 
Veteran reported "many years' history for low back pain but 
recently worsening almost for two to three years severe pain 
in the hip."  The physician stated an MRI of the back and 
hip X-rays were also reviewed and noted "disk degeneration 
at multiple levels" on the lumbar spine and "extensive 
degeneration of the right hip joint."  After physical 
examination, the diagnosis was chronic lumbago and right hip 
osteoarthritis.

In a December 2006 VA joints examination report, the Veteran 
complained of low back discomfort beginning in 1969 "that 
seemed to be associated with his right inguinal hernia."  
The report stated that the Veteran reported that he began 
having problems with his right hip 10 to 15 years ago.  On 
physician examination, the Veteran was "limping greatly to 
the right."  The diagnoses were "[d]egenerative disk 
disease, lumbar spine, symptomatic" and "[d]egenerative 
joint disease of the right hip symptomatic with residuals."  
The examiner stated that he had reviewed the Veteran's 
medical history and noted there was no mention of back or hip 
problems at the time of the Veteran's service.  The examiner 
opined that the Veteran's "current right hip and low back 
condition is not caused by or a result of the right inguinal 
surgery that he had while in the military."

In the July 2007 Notice of Disagreement, the Veteran stated 
that his "pain is only on the right side of [his] body, the 
side of the service-connected hernia.  I have not injured 
myself any other time than the hernia."

In an April 2008 statement, the Veteran reported that his low 
back and right hip disorders are related to his service-
connected right inguinal hernia because "when [he] strained 
hard enough to develop a hernia damage was done to [his] 
spine."

The medical evidence of record does not show that the 
Veteran's currently diagnosed low back and right hip 
disorders are related to military service or to a service-
connected disability.  The Veteran's service treatment 
records are negative for any diagnosis of a low back or right 
hip disorder.  While the Veteran has a current diagnosis of 
degenerative disc disease and degenerative joint disease of 
the right hip, there is no medical evidence of record that 
the low back or right hip disorders were diagnosed prior to 
2006, approximately 38 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  
Additionally, the Veteran himself stated that his low back 
and right hip disorders began after military service.  

In addition, there is no medical evidence of record that 
relates the Veteran's low back and right hip disorders to a 
service-connected disability.  The VA examiner specifically 
noted that the Veteran's low back and right hip disorders are 
not related to the inservice right inguinal hernia surgery.  
Although the Veteran claims that the low back disorder seemed 
to be associated with the right inguinal hernia, his 
statements alone are not sufficient to prove that his 
currently diagnosed low back and right hip disorders are 
related to military service or to a service-connected 
disability.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that his 
low back and right hip disorders are residuals of his 
service-connected right inguina hernia.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no medical 
evidence of record that relates the Veteran's currently 
diagnosed low back and right hip disorders to military 
service or to a service-connected disability.  As such, 
service connection for the low back and right hip disorders 
is not warranted.
 
In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disorder, to include as due 
to a service-connected disorder, is denied.

Service connection for a right hip disorder, to include as 
due to a service-connected disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


